             Case 2:20-bk-21020-BR                   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55                                       Desc
                                                      Main Document     Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address


CRAIG G. MARGULIES (SBN 185925)
Craig@MarguliesFaithLaw.com
JEREMY W. FAITH (SBN 190647)
Jeremy@MarguliesFaithLaw.com
ORI S BLUMENFELD (SBN 259112)
Ori@MarguliesFaithLaw.com
MARGULIES FAITH, LLP
16030 Ventura Blvd., Suite 470
Encino California 91436
Telephone: (818) 705-2777
Facsimile: (818) 705-3777




        Individual appearing without an attorney
        Attorney for: Secured Creditors, Joseph Ruigomez, Jaime
    Ruigomez, and Kathleen Ruigomez

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:20-bk-21020-BR

    THOMAS VINCENT GIRARDI,                                                     CHAPTER: 7

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                MOTION TO APPROVE STIPULATION BETWEEN
                                                                                CHAPTER 7 TRUSTEE AND SECURED CREDITORS
                                                                                JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND
                                                                                KATHLEEN RUIGOMEZ FOR RELIEF FROM THE
                                                                  Debtor(s)     AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN
                                                                                NON-BANKRUPTCY FORUM)


PLEASE TAKE NOTE that the order titled ORDER RE: MOTION TO APPROVE STIPULATION BETWEEN CHAPTER 7 TRUSTEE
AND SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ FOR RELIEF FROM THE
AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY FORUM) was lodged on (date) July 6, 2021 and is
attached. This order relates to the motion which is docket number 212.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21020-BR   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55   Desc
                         Main Document     Page 2 of 8




                                [Proposed]
                                   Order
Case 2:20-bk-21020-BR   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55   Desc
                         Main Document     Page 3 of 8


 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9
                          UNITED STATES BANKRUPTCY COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 LOS ANGELES DIVISION
12
     In re                                Case No.: 2:20-bk-21020-BR
13
     THOMAS VINCENT GIRARDI,              Chapter: 7
14
                                          ORDER RE: MOTION TO APPROVE
15                                Debtor. STIPULATION BETWEEN CHAPTER 7
16                                        TRUSTEE AND SECURED CREDITORS
                                          JOSEPH RUIGOMEZ, JAIME RUIGOMEZ,
17                                        AND KATHLEEN RUIGOMEZ FOR RELIEF
                                          FROM THE AUTOMATIC STAY UNDER 11
18                                        U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
19

20                                        Hearing Information:
                                          Date: July 6, 2021
21                                        Time: 10:00 a.m.
                                          Place: Courtroom 1668
22                                               Roybal Federal Building
23                                               255 E. Temple Street
                                                Los Angeles, CA 90012
24

25

26   ///

27   ///

28   ///
Case 2:20-bk-21020-BR        Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55                      Desc
                              Main Document     Page 4 of 8


 1           Upon consideration of the Motion to Approve Stipulation for an order for Relief
 2   from the Automatic Stay in order to continue post-judgment collection actions against
 3   Erika Girardi (“Erika”) in the State Action (the “Motion”)1 (Dkt. No. 212); the Stipulation
 4   (Dkt. No. 211); the Declaration of the Trustee in support of the Motion; Opposition filed
 5   by Elissa D. Miller, in her capacity as the Chapter 7 trustee for the bankruptcy estate of
 6   Girardi Keese (“GK Trustee”); Joint Reply by the Movants and the Girardi Trustee; and
 7   good cause appearing therefor,
 8   IT IS HEREBY ORDERED AS FOLLOWS:
 9           1.      The Motion is GRANTED and the Stipulation is APPROVED.
10           2.      The automatic stay of 11 U.S.C. § 362(a) is lifted, subject to the terms of
11   the Stipulation, to allow the Ruigomez Family to continue their collection efforts against
12   Erika, and third-party transferees, in the State Action, on behalf of the Girardi Bankruptcy
13   Estate. Notwithstanding anything to the contrary stated in the Stipulation, the automatic
14   stay is lifted for the limited purpose of (1) identifying recoverable assets; (2) eliciting
15   information that will lead to other recoverable assets; and (3) renewing ORAP liens, if
16   any exist.
17           3.      All assets identified by the Ruigomez Family shall be subject to all rights of
18   the Girardi Bankruptcy Estate and the GK Bankruptcy Estate, which parties shall meet
19   and confer in good faith to determine the character/ownership of the identified assets.
20   Should the parties be unable to come to an agreement, they shall seek a determination
21   by this Court, which shall have exclusive jurisdiction to determine the
22   character/ownership of the recovered assets.
23           4.      To the extent avoidance actions are required, such actions shall only be
24   commenced in this Court.
25           5.      The Ruigomez Family, the Girardi Trustee and the GK Trustee shall
26   cooperate with each other with their collection efforts against Erika and third-party
27
     1
      Unless stated otherwise, all capitalized terms used herein shall have the definition assigned in the
28   Motion.


                                                          2
Case 2:20-bk-21020-BR     Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55             Desc
                           Main Document     Page 5 of 8


 1   transferees, including but not limited to, the scheduling of examinations, providing
 2   transcripts of examinations (including 2004 examinations) and providing access to
 3   related produced documents, and allowing representatives of the other bankruptcy
 4   estate’s trustee to attend and fully participate in such examinations.
 5          6.     This Court shall retain jurisdiction to resolve any and all disputes relating to
 6   this Order or to the Stipulation.
 7          IT IS SO ORDERED.
 8                                             ###
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
       Case 2:20-bk-21020-BR                   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55                                       Desc
                                                Main Document     Page 6 of 8



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 6, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) July 6, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to the General Order 21-05, Judge’s copies are not required for any document less than 25 pages.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 6, 2021                 Angela Saba                                                     /s/ Angela Saba
 Date                         Printed Name                                                    Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
       Case 2:20-bk-21020-BR                   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55                                       Desc
                                                Main Document     Page 7 of 8


                                 ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

  ATTORNEY FOR CREDITOR Rafey Balabanian , docket@edelson.com
  ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
  Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
  ATTORNEY FOR INTERESTED PARTY: Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
  ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer tedb@tedboxer.com
  ATTORNEY FOR INTERESTED PARTY: Richard D Buckley richard.buckley@arentfox.com
  ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
  ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
  ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz jcrastz@hrhlaw.com
  ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker Ashleigh.danker@dinsmore.com,
  SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
  TRUSTEE Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
  ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
  lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin richard.esterkin@morganlewis.com
  ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
  gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
  ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
  Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
  ATTORNEY FOR INTERESTED PARTY: James J Finsten , jimfinsten@hotmail.com
  ATTORNEY FOR INTERESTED PARTY: James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
  ATTORNEY FOR INTERESTED PARTY: Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
  lawyers.net,addy.flores@flpllp.com
  ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
  ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman agoodman@andyglaw.com,
  Goodman.AndrewR102467@notify.bestcase.com
  ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
  roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;rus
  s@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
  ATTORNEY FOR CREDITOR: Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
  ATTORNEY FOR CREDITOR: Razmig Izakelian razmigizakelian@quinnemanuel.com
  ATTORNEY FOR INTERESTED PARTY: Lewis R Landau Lew@Landaunet.com
  ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
  Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
  ATTORNEY FOR INTERESTED PARTY: Peter J Mastan peter.mastan@dinsmore.com,
  SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
  ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
  ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
  emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
  ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
  ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
  2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
  ATTORNEY FOR INTERESTED PARTY: Carmela Pagay ctp@lnbyb.com
  ATTORNEY FOR CREDITOR: Ambrish B Patel apatelEI@americaninfosource.com
  ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
  penasomaecf@gmail.com;penalr72746@notify.bestcase.com
  ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
  quinn-2870@ecf.pacerpro.com
  ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
  roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;rus
  s@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
       Case 2:20-bk-21020-BR                   Doc 237 Filed 07/06/21 Entered 07/06/21 10:23:55                                       Desc
                                                Main Document     Page 8 of 8


  ATTORNEY FOR INTERESTED PARTY: Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
  ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
  CHAPTER 7 TRUSTEE: Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
  ATTORNEY FOR CREDITOR: Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
  ATTORNEY FOR INTERESTED PARTY: Richard P Steelman rps@lnbyb.com, john@lnbyb.com
  ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
  gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
  ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
  ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo tjy@lnbyb.com




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 4                        F 9021-1.2.BK.NOTICE.LODGMENT
